Citation Nr: 0327955	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2002 by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On May 20, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of a 
laceration of the left wrist with median nerve paralysis, 
evaluated as 60 percent disabling.

2.  The veteran's service connected disability reasonably 
precludes him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim, further evidence is not needed to substantiate the 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See VCAA, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2003). 

Under 38 C.F.R. §§ 3.340(a), 4.15 (2003), generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
In determining entitlement to a total rating, neither non-
service connected disabilities nor advancing age may be 
considered, see 38 C.F.R. §§ 3.341(a), 4.19 (2003), but the 
veteran's employment history, education and vocational 
attainment, and other factors having a bearing on the issue 
are for consideration.  See 38 C.F.R. § 4.16(b) (2003).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  See 38 C.F.R. § 4.16(a) (2003).  
Substantially gainful employment is "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991), quoting VA 
Adjudication Manual M21-1 para. 50.55(8).

In the instant case, the veteran's sole service-connected 
disability is residuals of a laceration of the left wrist 
with median nerve paralysis, evaluated as 60 percent 
disabling.  Therefore, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for 
TDIU on a schedular basis, and the determinative issue 
becomes whether the veteran is unemployable due to his 
service-connected disability.  The Board notes that the 
veteran is in receipt of special monthly compensation on 
account of loss of use of the left hand from May 13, 1997.

The record reveals that the veteran left employment as a 
letter carrier with the United States Postal Service in July 
2000 through an optional retirement program.
  This was not a disability retirement.  At the hearing in 
May 2003, the veteran testified that, due to the loss of grip 
strength in the left hand, he was having serious difficulty 
in handling and delivering mail and had to work through his 
break periods and lunchtime in order to finish his mail route 
on time.  The Board finds that the veteran's testimony in 
that regard is credible.  The Board notes that, at an earlier 
personal hearing before a Veterans' Law Judge in April 1998, 
the veteran testified that he was having "a lot of 
difficulty" in his work as a letter carrier due to lack of 
grip strength in left hand.

VA examinations and diagnostic studies have demonstrated that 
the veteran has significant loss of function of the left 
hand, which has been found to warrant entitlement to special 
monthly compensation on account of loss of use of the left 
hand.  A VA EMG (electromyogram) and nerve conduction study 
in January 1994 found severe traumatic median nerve 
neuropathy of the left upper extremity.  At a VA hand, thumb, 
and fingers examination in May 1994, the diagnosis was total 
loss of median nerve function to the left hand, with 
contracture of the thumb from the median nerve deformity and 
weakness of the long extensor.  At a VA peripheral nerves 
examination in July 1997, progressive weakness in the left 
hand was noted.  At a VA peripheral nerves examination in 
September 1998, decreased strength and weakness in the left 
hand was noted.

At the hearing in May 2003, the veteran testified that: prior 
to becoming a postal employee in June 1995, he worked for 
over 30 years as a self-employed carpenter on construction 
and remodeling projects; he became unable to continue working 
as a carpenter, because he could not safely use a saw due to 
his left hand impairment;  he then sought employment with the 
Postal Service; he did not disclose his left wrist-hand 
disability to the postal authorities or to his supervisor; 
when a retirement benefit became available to him, he took it 
because it had become so difficult to perform the duties of 
his position; he then sought employment as a construction 
supervisor, a position which would not require him to work 
with his hands, but he was not hired for such a position; and 
he believed that the severity of his service connected 
disability had rendered him unemployable.  The Board finds 
that the veteran's testimony concerning his work history is 
credible.

On his application for TDIU, received in October 2001, the 
veteran stated that he had completed 4 years of high school.  
However, at the hearing in May 2003, the veteran testified 
that he did not graduate from his high school, but later 
obtained a general equivalency diploma (GED).  He also stated 
that his only other education consisted of some courses in 
carpentry.

Upon consideration of the evidence of record, including the 
credible testimony by the veteran, the Board finds that the 
veteran's service connected disability did in fact reasonably 
require him to stop working as self-employed carpenter and to 
accept optional retirement from his letter carrier position.  
The veteran has a limited educational background, and it is 
doubtful if he is qualified for many positions in today's 
economy which would not require him to work with his hands.  
The veteran appears to be qualified by experience to work as 
a construction supervisor, but he testified that the men he 
contacted for such a position after he left the Postal 
Service did not hire him.  In addition, according to the work 
history he has provided, at one time he had 3 employees in 
his carpentry business, but it does not appear from the 
record that he actually has work experience as a construction 
supervisor.  The Board is, therefore, constrained to conclude 
that the veteran's service connected disability precludes him 
from obtaining or retaining any form of substantially gainful 
employment for which he would be qualified by training, 
education, and experience.  Such being the case, entitlement 
to TDIU is established.  See 38 C.F.R. §§ 3.340, 4.16 (2003).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability is granted, subject to governing regulations 
pertaining to payment of monetary awards.


	                        
____________________________________________
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



